DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-26 and Species A, the polyester polyol species in the reply filed on 12/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 5-8 and 27-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 recites H12MDI and HDI which are abbreviations of the chemical compositions. It is suggested to recite the common name with the abbreviation in parenthesis. E.g., dicyclohyxylmethane-4,4’-diisocyanate (H12MDI).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 11, 13-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) or and/or 102(a)(2) as being anticipated by Nicholas et al. (US 2014/0272400).
	Regarding claim 1, Nicholas discloses a panel comprising a fiber mat impregnated with resin (0013) and a thermoplastic polymer film comprising a thermoplastic polyurethane (0030). The fiber mat and thermoplastic polyurethane film layer bonded together without use of a separate binder component (0042).
	Regarding claim 2, Nicholas teaches the thermoplastic polyurethane resin based on a polyol and polyisocyanate component (0032). Nicholas does not disclose a chain extender component however as this is optional it is not a requirement of the claim and the composition of Nicholas meet the limitations of the claim.
Regarding claim 3, Nicholas discloses a polyester polyol (0032).
	Regarding claims 9 and 11, Nicholas discloses the polyisocyanate being either aromatic or aliphatic (0032).
	Regarding claim 13, Nicholas discloses the polyurethane including additives including pigments and dyes, UV stabilizers, and anti-static additives (0034).
	Regarding claims 14-15, Nicholas discloses the fiber being made from carbon, glass, or polymer fibers (0014).
	Regarding claim 17, Nicholas discloses the fiber mats being woven carbon fiber (0013-0014).
	Regarding claim 19, Nicholas discloses the resin being acrylic or (meth)acrylic acid binder (0016) and styrene (0018).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas as applied to claims 3, 9, or 11 above, and further in view of Vontorcik Jr. et al. (US 20016/0122462).
	Regarding claim 4, Nicholas discloses the limitations of claim 3 as discussed above. Nicholas does not disclose the polyester polyol being a polycaprolactone polyester polyol.
	Vontorcik, in the analogous field of thermoplastic polyurethane laminates (0001), discloses a polyurethane composition comprising a polycaprolactone polyester polyol (0008).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polyurethane composition of Nicholas to include a polycaprolactone polyester polyol as taught by Vontorcik, providing a composition having good recovery properties, rebound resilience, low haze and/or good clarity (0007).
	Regarding claims 10 and 12, Nicholas discloses the limitations of claims 9 or 11 as discussed above. Nicholas does not disclose the aromatic diisocyanate comprising 4,4’-methylenebis(phenyl isocyanate) or the aliphatic diisocyanate comprising H12 MDI, HDI or mixtures. 
	Vontorcik, in the analogous field of thermoplastic polyurethane laminates (0001), discloses a polyurethane composition comprising 4,4’-methylenebis(phenyl isocyanate) (0011) or dicyclohyxylmethane-4,4’-diisocyanate or hexamethylene diisocyanate (0014) as the polyisocyanate component.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polyurethane composition of Nicholas to include 4,4’-methylenebis(phenyl isocyanate), dicyclohyxylmethane-4,4’-diisocyanate or hexamethylene diisocyanate, as the polyisocyanate component as taught by Vontorcik, providing a composition having good recovery properties, rebound resilience, low haze and/or good clarity (0007).

Claims 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas as applied to claim 1, 15, or 17 above, and further in view of Sugimori et al. (US 6,670,006).
	Regarding claim 16, Nicholas discloses the limitations of claim 15 as discussed above. Nicholas does not disclose the prepreg sheet containing unidirectional carbon fibers.
	Sugimori, in the analogous field of fiber reinforced articles (column 1, lines 5-10) teaches a prepreg sheet containing unidirectional reinforcing carbon fibers (column 7, lines 25-30).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the prepreg of Nicholas to contain unidirectional carbon fibers as taught by Sugimori, in order to improve the flexural strength in a direction of 90o to the axes of the fibers (column 7, lines 55-62).
	Regarding claim 18, Nicholas discloses the limitations of claim 1 as discussed above. While Nicholas teaches the prepreg including woven carbon fibers (0013-0014), as well as teaching a laminate having two fiber mats which may be different (0028) does not teach a prepreg sheet containing unidirectional carbon fibers.
	Sugimori, in the analogous field of fiber reinforced articles (column 1, lines 5-10) teaches a prepreg sheet containing unidirectional reinforcing carbon fibers (column 7, lines 25-30).
o to the axes of the fibers (column 7, lines 55-62).
	Regarding claim 20, Nicholas discloses the limitations of claim 17 as discussed above. While Nicholas discloses the resin including a thermoset resin (0013), does not disclose a thermoset epoxy resin.
	Sugimori, in the analogous field of fiber reinforced articles (column 1, lines 5-10) teaches an epoxy resin composition for a prepreg (column 2, lines 1-5). An epoxy resin necessarily being thermoset.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the prepreg of Nicholas to contain the epoxy resin as taught by Sugimori, to improve the flexural strength in the longitudinal direction and crushing strength in the diametrical direction of the final product (column 2, lines 1-5).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas and further in view of Sugimori.
	Regarding claim 21, Nicholas discloses a panel comprising a fiber mat impregnated with resin (0013) and a thermoplastic polymer film comprising a thermoplastic polyurethane (0030). The thermoplastic polyurethane resin based on a polyol and polyisocyanate component (0032). Nicholas does not disclose a chain 
	While Nicholas teaches the panel including more than one fiber mat, as well as having two fiber mats which may be different (0028), Nicholas does not disclose a unidirectional fiber prepreg.
	Sugimori, in the analogous field of fiber reinforced articles (column 1, lines 5-10) teaches a prepreg sheet containing unidirectional reinforcing carbon fibers (column 7, lines 25-30).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the prepreg of Nicholas to a contain a first prepreg sheet containing unidirectional carbon fibers as taught by Sugimori, in order to improve the flexural strength in a direction of 90o to the axes of the fibers (column 7, lines 55-62).
	Regarding claim 22, Nicholas teaches the woven fibers including carbon fibers (0014). And Sugimori teaches the unidirectional fibers being carbon fibers (column 7, lines 25-30).
	Regarding claim 23, Sugimori teaches the epoxy resin composition impregnating the woven or unidirectional fiber prepreg (column 7, lines 30-35).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the unidirectional and woven fiber prepregs of modified Nicholas to contain the epoxy resin as taught by Sugimori, to improve the .

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Sugimori as applied to claim 21 above and further in view of Skogman et al. (US 4,567,088).
	Regarding claim 24, modified Nicholas discloses the limitations of claim 21 as discussed above. Nicholas does not disclose the polyurethane film comprising a two layer thermoplastic polyurethane film.
	Skogman, in the analogous field of polyurethane laminates (column 2, lines 24-26), discloses a multilayer laminate comprising a first layer of polyurethane having a hardness of 85 to 100 A, overlapping the claimed hardness of 95 to 85 A and a second layer of polyurethane having a hardness of between 50 and 70 A, overlapping the claimed 55 to 95 A (column 2, lines 5-10 and column 2, lines 15-25).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polyurethane film of Nicholas to include a multilayer polyurethane film as taught by Skogman, providing a material which absorbs and distributes impact ideally (column 1, lines 60-63).
	Regarding claim 26, Skogman does not expressly teach the bottom thermoplastic polyurethane layer having a film thickness of 1 to 250 µm and the top thermoplastic polyurethane film having a thickness of from 250 to 5000 µm. However, Skogman teaches that the thicknesses of the different layers as well as the relations of the thicknesses to each other has a significant regard to the optimal combination of .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Sugimori in view of Skogman as applied to claim 24 above and further in view of Vontorcik.
	Regarding claim 25, modified Nicholas discloses the limitations of claim 24 as discussed above. Nicholas does not disclose the polyester polyol being a polycaprolactone polyol.
	Vontorcik, in the analogous field of thermoplastic polyurethane laminates (0001), discloses a polyurethane composition comprising a polycaprolactone polyester polyol (0008).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polyurethane composition of Nicholas to include a polycaprolactone polyester polyol as taught by Vontorcik, providing a 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781